 



Exhibit 10.1
CENTEX CORPORATION
AMENDED AND RESTATED 1987 STOCK OPTION PLAN
(Last Amended on April 1, 2006)
1. Purpose
     The purpose of this Plan is to assist Centex Corporation, a Nevada
corporation, in attracting and retaining as officers and key employees of the
Company and its Affiliates, and as non-employee directors of the Company,
individuals of training, experience and ability and to furnish additional
incentive to such individuals by encouraging them to become owners of Shares of
the Company’s capital stock, by granting to such individuals Incentive Options,
Nonqualified Options, Restricted Stock, or any combination of the foregoing.
2. Definitions
     Unless the context otherwise requires, the following words as used herein
shall have the following meanings:
     “Act” — The Securities Exchange Act of 1934, as amended.
     “Affiliates” — Any corporation or other entity which is a direct or
indirect parent or subsidiary (including, without limitation, partnerships and
limited liability companies) of the Company.
     “Agreement” — The written agreement between the Company and the Optionee
evidencing the Option granted by the Company and the understanding of the
parties with respect thereto.
     “Board” — The Board of Directors of the Company as the same may be
constituted from time to time.
     “Code” — The Internal Revenue Code of 1986, as amended from time to time.
     “Committee” — The Committee provided for in Section 3 of this Plan, as such
Committee may be constituted from time to time.
     “Company” — Centex Corporation, a Nevada corporation.
     “Fair Market Value” — If a Share is traded on one or more established
market or exchanges, the closing price of the Share in the primary market or
exchange on which the Share is traded, and if the Share is not so traded or the
Share does not trade on the relevant date, the value determined in good faith by
the Board. For purposes of valuing Shares to be made subject to Incentive
Options, the Fair Market Value of stock shall be determined without regard to
any restriction other than one which, by its terms, will never lapse.
     “Incentive Option” — Stock Options that are intended to satisfy the
requirements of Section 422 of the Code and Section 16 of this Plan.

 



--------------------------------------------------------------------------------



 



     “Non-employee Director” — An individual who satisfies the requirements of
Rule 16b-3 promulgated under the Act.
     “Nonqualified Options” — Stock Options which do not satisfy the
requirements of Section 422 of the Code.
     “Option” — An option to purchase one or more Shares of the Company granted
under and pursuant to the Plan. Such Option may be either an Incentive Option or
a Nonqualified Option.
     “Optionee” — An individual who has been granted an Option under this Plan
and who has executed a written option Agreement with the Company.
     “Plan” — This Centex Corporation 1987 Stock Option Plan.
     “Permitted Transferees” — (i) members of the Optionee’s immediate family,
(ii) one or more trusts for the benefit of such members of the Optionee’s
immediate family, (iii) partnerships in which such immediate family members are
the only partners and (iv) limited liability companies in which such immediate
family members are the only members.
     “Restricted Stock” — Shares issued pursuant to Section 19 of the Plan.
     “Senior Management” — Members of the senior management group of the Company
and its Affiliates, such senior managers to be identified by the Chairman and
Vice Chairman of the Board of the Company.
     “Share” — A share of the Company’s present twenty-five cents ($0.25) par
value common stock and any share or shares of capital stock or other securities
of the Company hereafter issued or issuable upon, in respect of or in
substitution or in exchange for each present share. Such Shares may be unissued
or reacquired Shares, as the Board, in its sole and absolute discretion, shall
from time to time determine.
3. Administration
     The Plan shall be administered by a committee (the “Committee”) comprised
of two or more Non-employee Directors appointed by the Board from time to time.
The Committee shall (a) select the eligible employees or directors who are to
receive Options or awards of Restricted Stock under the Plan, (b) determine the
type, number, vesting requirements and other features and conditions of Options
or awards of Restricted Stock, (c) interpret the Plan, and (d) make all other
determinations necessary or advisable for the administration of the Plan. The
Committee may adopt such rules or guidelines as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.
4. Shares Subject to Plan
     (a) A maximum of 7,065,139 Shares shall be subject to grants of Options and
awards of Restricted Stock under the Plan; provided that such maximum shall be
increased or decreased as provided below in Section 12.

2



--------------------------------------------------------------------------------



 



     (b) At any time and from time to time after the Plan takes effect, the
Committee, pursuant to the provisions herein set forth, may grant Options and
award Restricted Stock until the maximum number of Shares shall be exhausted or
the Plan shall be sooner terminated; provided, however, that no Option shall be
granted and no Restricted Stock shall be awarded after May 19, 2001.
     (c) Should any Option expire or be cancelled without being fully exercised,
or should any Restricted Stock previously awarded be reacquired by the Company,
the number of Shares with respect to which such Option shall not have been
exercised prior to its expiration or cancellation and the number of Shares of
such Restricted Stock so reacquired may again be optioned or awarded pursuant to
the provisions hereof.
     (d) Any Shares withheld pursuant to subsection 18(c) shall not be available
after such withholding for being optioned or awarded pursuant to the provisions
hereof.
5. Eligibility
     Eligibility for the receipt of the grant of Options under the Plan shall be
confined to (a) a limited number of persons who are employed by the Company, or
one or more of its Affiliates and who are officers of or who, in the opinion of
the Committee, hold other key positions in or for the Company or one or more of
its Affiliates and (b) directors of the Company, including directors who are not
employees of the Company or its Affiliates; provided that only employees of the
Company or its Affiliates shall be eligible for the grant of Incentive Options.
In addition, an individual who becomes a director of the Company, but who is not
at the time he becomes a director also an employee of the Company, shall not be
eligible for a grant of Options or an award of Restricted Stock, and shall not
be eligible for the grant of an option, stock allocation, or stock appreciation
right under any other plan of the Company or its affiliates (within the meaning
of Rule 12b-2 promulgated under the Act) until the Board expressly declares such
person eligible by resolution. In no event may an Option be granted to an
individual who is not an employee of the Company or an Affiliate or a director
of the Company.
6. Granting of Options
     (a) From time to time while the Plan is in effect, the Committee may in its
absolute discretion, select from among the persons eligible to receive a grant
of Options under the Plan (including persons who have already received such
grants of Options) such one or more of them as in the opinion of the Committee
should be granted Options. The Committee shall thereupon, likewise in its
absolute discretion, determine the number of Shares to be allotted for option to
each person so selected; provided, however, that the total number of Shares
subject to Options granted to any one person, including directors of the
Company, when aggregated with the number of Shares of Restricted Stock awarded
to such person, shall not exceed 706,513 Shares.
     (b) Each person so selected shall be offered an Option to purchase the
number of Shares so allotted to him, upon such terms and conditions, consistent
with the provisions of the Plan, as the Committee may specify. Each such person
shall have a reasonable period of time, to be fixed by the Committee, within
which to accept or reject the proffered Option. Failure to accept within the
period so fixed may be treated as a rejection.

3



--------------------------------------------------------------------------------



 



     (c) Each person who accepts an Option offered to him shall enter into an
Agreement with the Company, in such form as the Committee may prescribe, setting
forth the terms and conditions of the Option, whereupon such person shall become
a participant in the Plan. In the event an individual is granted both one or
more Incentive Options and one or more Nonqualified Options, such grants shall
be evidenced by separate Agreements, one each for the Incentive Option grants
and one each for the Nonqualified Options grants. The date which the Committee
specifies to be the grant date of an Option to an individual shall constitute
the date on which the Option covered by such Agreement is granted. In no event,
however, shall an Optionee gain any rights in addition to those specified by the
Committee in its grant, regardless of the time that may pass between the grant
of the Option and the actual signing of the Agreement by the Company and the
Optionee.
7. Option Price
     The option price for each Share covered by each Incentive Option shall not
be less than the greater of (a) the par value of each such Share or (b) the Fair
Market Value of the Share at the time such Option is granted, except as provided
hereinafter. The option price for each Share covered by each Nonqualified Option
shall not be less than the greater of (a) the par value of each such Share or
(b) 85% of the Fair Market Value of the Share at the time the Option is granted;
provided, however, that the number of Shares covered by Nonqualified Options
granted under this Plan that have an option price less than the Fair Market
Value of a Share at the time the respective Option is granted shall not exceed
10% of the total number of Shares authorized to be issued under this Plan. If
the Company or an Affiliate agrees to substitute a new Option under the Plan for
an old Option, or to assume an old Option, by reason of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization, or
liquidation (any of such events being referred to herein as a “Corporate
Transaction”), the option price of the Shares covered by each such new Option or
assumed Option may be other than the Fair Market Value of the stock at the time
the Option is granted as determined by reference to a formula, established at
the time of the Corporate Transaction, which will give effect to such
substitution or assumption; provided, however, in no event shall —
     (a) the excess of the aggregate Fair Market Value of the Share subject to
the Option immediately after the substitution or assumption over the aggregate
option price of such Shares be more than the excess of the aggregate Fair Market
Value of all Shares subject to the Option immediately prior to the substitution
or assumption over the aggregate option price of such Shares
     (b) in the case of an Incentive Option, the new Option or the assumption of
the old Option give the Optionee additional benefits which he would not have
under the old Option; or
     (c) the ratio of the option price to the Fair Market Value of the stock
subject to the Option immediately after the substitution or assumption be more
favorable to the Optionee than the ratio of the option price to the Fair Market
Value of the stock subject to the old Option immediately prior such substitution
or assumption, on a Share by Share basis.
     Notwithstanding the above, the provisions of this Section 7 with respect to
the Option price in the event of a Corporate Transaction shall, in case of an
Incentive Option, be subject to the requirements of Section 424(a) of the Code
and the Treasury regulations and revenue rulings promulgated thereunder. In the
case of an Incentive Option, in the event of a conflict between the

4



--------------------------------------------------------------------------------



 



terms of this Section 7 and the above cited statute, regulations, and rulings,
or in the event of an omission in this Section 7 of a provision required by said
laws, the latter shall control in all respects and are hereby incorporated
herein by reference as if set out at length.
8. Option Period
     (a) Each Option shall run for such period of time as the Committee may
specify, but in no event for longer than ten (10) years from the date when the
Option is granted, including the period of time provided in subsections (i) and
(ii) of this subsection (a); and subject to such limits, and the further
condition that, unless designated otherwise by the Committee, no Incentive
Option shall become exercisable prior to one year from the date of its grant,
     (i) Except as provided below in this subsection (i) and in paragraph 8.(b)
below, all rights to exercise an Option shall terminate within three months
after the date the Optionee ceases to be an employee of at least one of the
employers in the group of employers consisting of the Company and its
Affiliates, or after the date the Optionee ceases to be a director of the
Company, whichever may occur later, for any reason other than death, except
that, (x) in the case of a Nonqualified Option which is held by an Optionee who
is, on the date of cessation referred to in this clause, an officer or director
of the Company (within the meanings thereof under Section 16b) of the Act), all
rights to exercise such Option shall terminate within seven months after the
date the Optionee ceases to be an employee of at least one of the employers in
the group of employers consisting of the Company and its Affiliates, or, if
later, after the date the Optionee ceases to be a director of the Company, for
any reason other than death; and, except that, (y) the Committee, in its
discretion, may provide in new Option grants or amend outstanding Options to
provide an extended period of time during which an Optionee can exercise a
Nonqualified Option to the maximum permissible period for which such Optionee’s
Option would have been exercisable in the absence of the Optionee’s ceasing to
be an employee of the Company and its Affiliates or ceasing to be a director of
the Company; and, except that (z) in case the employment of the Optionee is
terminated for cause, the Option shall thereafter be null and void for all
purposes.
     (ii) If the Optionee ceases to be employed by at least one of the employers
in the group of employers consisting of the Company and its Affiliates, or
ceases to be a director of the Company, whichever may occur later, by reason of
his death, all rights to exercise such Option shall terminate fifteen
(15) months thereafter.
     (iii) If an Option is granted with a term shorter than ten (10) years, the
Committee may extend the term of the Option, but for not more than ten
(10) years from the date when the Option was originally granted.
     (b) Attached hereto are resolutions adopted by the Committee, relating to
vesting and exercise, which shall apply only to Options granted prior to
April 1, 2006.
9. Options Not Transferable
     No Option or interest therein shall be transferable by the person to whom
it is granted otherwise than by will or by the applicable laws of descent and
distribution. Notwithstanding the foregoing, the Committee may, in its sole
discretion, provide in the Agreement relating to the

5



--------------------------------------------------------------------------------



 



grant of an Option that the Optionee may transfer such Option, without
consideration, to members of the Optionee’s immediate family or to one or more
trusts for the benefit of such immediate family members or partnerships in which
such immediate family members are the only partners. For purposes of this
Section 9, “immediate family” shall mean the Optionee’s spouse, parents,
children (including adopted children) and grandchildren.
     Further, notwithstanding the foregoing, the Committee may, in its sole
discretion, provide in each of those Agreements relating to the grant of an
Option whose term will expire in 2000, 2001, 2003, 2004, 2005, 2006 or 2007 that
a Director or Senior Management Optionee may transfer such Option to one or more
Permitted Transferees with or without consideration to the Optionee provided
that the following conditions are satisfied with respect to such transfer:
(i) such transfer is made pursuant to the program that the Company has created
to facilitate the reduction of its stock option overhang and is accomplished on
or before March 5, 2000; (ii) the Permitted Transferee exercises the Option not
more than 30 days following such transfer; (iii) all fees and expenses charged
by accounting firms, law firms and all other third party consultants in
connection with such transfer are paid by the Optionee, and such fees and
expenses are not otherwise paid or reimbursed by the Company or any of its
Affiliates; (iv) the Permitted Transferee agrees to be bound by all of the terms
of the Agreement, except that once transferred by the Optionee to such Permitted
Transferee, the Option may not be subsequently transferred except back to the
Optionee; (v) if the consideration tendered by the Permitted Transferee for the
Option is a term obligation, the principal amount under such term obligation
will be due in full no later than the fifth anniversary of the Option’s
expiration date; and (vi) the Permitted Transferee agrees to inform the
Company’s Stock Plan Administrator upon (a) the sale or other transfer of the
shares underlying the Option and (b) any other event or action taken by the
Permitted Transferee with respect to the Option, the shares underlying the
Option or the consideration for the Option, where such event or action will give
rise to a recognizable event for the Company.
10. Exercise of Options
     (a) During the lifetime of an Optionee only he or his guardian or legal
representative or transferee may exercise an Option granted to him. In the event
of his death, any then exercisable portion of his Option may, within fifteen
(15) months thereafter, or earlier date of termination of the Option, be
exercised in whole or in part by any person empowered to do so under the
deceased Optionee’s will or under the applicable laws of descent and
distribution.
     (b) At any time, and from time to time, during the period when any Option,
or a portion thereof, is exercisable, such Option, or portion thereof, may be
exercised in whole or in part; provided, however, that the Committee may require
any Option which is partially exercised to be so exercised with respect to at
least a stated minimum number of Shares.
     (c) The option price of the Shares for which an Option is exercised must be
paid prior to issuance of the Shares. Such purchase price shall be payable
(i) in cash, certified or cashiers’ check, or wire transfer; (ii) at the option
of the holder of such Option, in Stock theretofore owned by such holder by
either actual delivery of shares or by attestation, or through the withholding
by the Company from the Shares otherwise issuable pursuant to the Option of an
appropriate number of Shares; (iii) by a combination of cash and such delivery
of withholding of Stock; or (iv) delivery of a properly executed exercise notice
together with irrevocable instructions to a

6



--------------------------------------------------------------------------------



 



broker satisfactory to the Company to promptly deliver to the Company the amount
of sale or loan proceeds required to pay the exercise price and applicable
withholding taxes. For purposes of determining the amount, if any, of the
purchase price satisfied by payment in Stock, such Stock shall be valued at its
Fair Market Value on the date of exercise. Any Stock delivered in satisfaction
of all or a portion of the purchase price shall be appropriately endorsed for
transfer and assignment to the Company. No holder of an Option shall be, or have
any of the rights or privileges of, a shareholder of the Company in respect of
any Shares unless and until certificates representing such Shares shall have
been delivered by the Company to such holder or such holder’s interest in such
Shares shall have been evidenced by an entry on the Company’s books and records.
     (d) No Shares shall be issued until full payment therefor has been made,
and an Optionee shall have none of the rights of a stockholder until Shares are
issued to him.
     (e) Nothing herein or in any Agreement executed or Option granted hereunder
shall require the Company to issue any Shares upon exercise of an Option if such
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act of 1933, as amended, or any similar or
superseding statute or statutes, or any other applicable statute or regulation,
as then in effect. Upon the exercise of an Option or portion or part thereof,
the Optionee shall give to the Company satisfactory evidence that he is
acquiring such Shares for the purpose of investment only and not with a view to
their distribution; provided, however, if or to the extent that the Shares
subject to the Option shall be included in a registration statement filed by the
Company, or one of its Affiliates, such investment representation shall be
abrogated.
11. Delivery of Stock Certificates
     As promptly as may be practicable after an Option, or a portion or part
thereof, has been exercised as hereinabove provided, the Company shall make
delivery of one or more certificates for the appropriate number of Shares. In
the event that an Optionee exercises both an Incentive Option, or a portion
thereof, and a Nonqualified Option, or a portion thereof, separate stock
certificates shall be issued, one for the Shares subject to the Incentive Option
and one for the Shares subject to the Nonqualified Option.
12. Changes in Company’s Shares and Certain Corporate Transactions
     (a) In the event of any subdivision or consolidation of outstanding Shares
of the Company, declaration of a dividend payable in Shares of the Company or
other stock split, then (i) the maximum number of Shares then available for
option or award as Restricted Stock under the Plan, (ii) the number of Shares of
the Company covered by outstanding Options and awards of Restricted Stock, and
(iii) the option price in respect of outstanding Options, and (iv) the total
Options and shares of Restricted Stock that may be awarded to any one person
shall each be proportionately adjusted by the Board as appropriate to reflect
such transaction. In the event of any other recapitalization or capital
reorganization of the Corporation, any consolidation or merger of the
Corporation with another corporation or entity, the adoption by the Corporation
of any plan of exchange affecting Common Stock or any distribution to holders of
Common Stock of securities or property (other than normal cash dividends or
dividends payable in Common Stock), the Board shall make appropriate adjustments
to (i) the maximum number of Shares then available for option or award as
Restricted Stock under the Plan, (ii) the number of Shares of the Company
covered by outstanding Options and awards of Restricted Stock, and (iii) the
option

7



--------------------------------------------------------------------------------



 



price in respect of outstanding Options, and (iv) the total Options and shares
of Restricted Stock that may be awarded to any one person to reflect such
transaction; provided that such adjustments under (ii) and (iii) shall only be
such as are necessary to maintain the proportionate interest of the holders of
the Options and awards of Restricted Stock and preserve, without increasing, the
value of such Options and awards of Restricted Stock. In the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Board shall be authorized (x) to assume under
the Plan previously issued compensatory awards, or to substitute new Awards for
previously issued compensatory awards, including Awards, as part of such
adjustment or (y) to cancel Awards that are Options or SARs and give the
Participants who are the holders of such Awards notice and opportunity to
exercise for 30 days prior to such cancellation. Section 7 of the Plan shall not
apply to any transaction covered in this Section 12 (a).
     Except as is otherwise expressly provided herein, the issue by the Company
of shares of its capital stock of any class, or securities convertible into
shares of capital stock of any class, either in connection with a direct sale or
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or option price of Shares then subject to
outstanding Options granted under the Plan. Furthermore, the presence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities or preferred or
preference stock which would rank above the Shares subject to outstanding
Options granted under the Plan; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the assets
or business of the Company; or (vi) any other corporate act or proceeding,
whether of a similar character or otherwise.
     (b) Notwithstanding anything to the contrary above, a dissolution or
liquidation of the Company, a merger (other than a merger effecting a
reincorporation of the Company in another state) or consolidation in which the
Company is not the surviving corporation (or survives only as a subsidiary of
another corporation in a transaction in which the stockholders of the parent of
the Company and their proportionate interests therein immediately after the
transaction are not substantially identical to the stockholders of the Company
and their proportionate interests therein immediately prior to the transaction),
a transaction in which another corporation becomes the owner of 50% or more of
the total combined voting power of all classes of stock of the Company, or a
change in control (as specified below), shall cause every Option then
outstanding to become exercisable in full, subject to the limitation on the
aggregate Fair Market Value of Shares that may become first exercisable during
any calendar year set forth in Section 16, immediately prior to such
dissolution, liquidation, merger, consolidation, transaction, or change in
control, to the extent not theretofore exercised, without regard to the
determination as to the periods and installments of exercisability contained in
the Agreements if (and only if) such Options have not at that time expired or
been terminated. For purposes of this paragraph, a change in control shall be
deemed to have taken place if: (i) a third person, including a “group” as
defined in Section 13(d)(3) of the Act, becomes the beneficial owner of Shares
of the Company having 50% or more of the total number of votes that may be cast
for the election of directors of the Company; or (ii) as a result of, or in
connection with, a contested election for

8



--------------------------------------------------------------------------------



 



directors, the persons who were directors of the Company immediately before such
election shall cease to constitute a majority of the Board. Notwithstanding the
foregoing provisions of this paragraph, in the event of any such dissolution,
merger, consolidation, transaction, or change in control, the Board may
completely satisfy all obligations of the Company and its Affiliates with
respect to any Option outstanding on the date of such event by delivering to the
Optionee cash in an amount equal to the difference between the aggregate
exercise price for Shares under the Option and the Fair Market Value of such
Shares on the date of such event, such payment to be made within a reasonable
time after such event.
13. Effective Date
     The Plan shall be effective on May 20, 1987, the date of its adoption by
the Board, but shall be submitted to the stockholders of the Company for
ratification at the next regular or special meeting thereof to be held within
twelve (12) months after the Board shall have adopted the Plan. If at such a
meeting of the stockholders of the Company a quorum is present, the Plan shall
be presented for ratification, and unless at such a meeting the Plan is ratified
by the affirmative vote of a majority of the outstanding $0.25 par value common
stock of the Company, then and in such event, the Plan and all Options granted
under the Plan and all awards of Restricted Stock under the Plan shall become
null and void and of no further force or effect.
14. Amendment, Suspension or Termination
     (a) Subject to the other terms and condition of this Plan and the
limitations set forth in subsection 14(b) below, the Board may at any time
amend, suspend or terminate the Plan; provided, however, that after the
stockholders have ratified the Plan, the Board may not, without approval of the
stockholders of the Company, amend the Plan so as to:
     (i) Increase the maximum number of Shares subject thereto, as specified
above in Sections 4(a) and 12; or
     (ii) Increase the proportionate number of Shares which may be purchased
pursuant to Option by any one person or awarded as Restricted Stock to any one
person, as specified above in Section 6(a) or below in Section 19(a).
     (b) Neither the Board nor the Committee may amend the Plan or any Agreement
to reduce the option price of an outstanding Option or modify, impair or cancel
any existing Option without the consent of the holder thereof.
15. Requirements of Law
     Notwithstanding anything contained herein to the contrary, the Company
shall not be required to sell or issue Shares under any Option if the issuance
thereof would constitute a violation by the Optionee or the Company of any
provisions of any law or regulation of any governmental authority or any
national securities exchange; and as a condition of any sale or issuance of
Shares under Option the Company may require such agreements or undertakings, if
any, as the Company may deem necessary or advisable to assure compliance with
any such law or regulation.

9



--------------------------------------------------------------------------------



 



16. Incentive Stock Options
     The Committee, in its discretion, may designate any Option granted under
the Plan as an Incentive Option intended to qualify under Section 422 of the
Code. Any provision of the Plan to the contrary notwithstanding, (i) no
Incentive Option shall be granted to any person who, at the time such Incentive
Option is granted, owns stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company or any Affiliate
unless the purchase price under such Incentive Option is at least 110 percent of
the Fair Market Value of the Shares subject to an Incentive Option at the date
of its grant and such Incentive Option is not exercisable after the expiration
of five years from the date of its grant, and (ii) the aggregate Fair Market
Value of the Shares subject to such Incentive Option and the aggregate Fair
Market Value of the shares of stock of any Affiliate (or a predecessor of the
Company or an Affiliate) subject to any other incentive stock option (within the
meaning of Section 422 of the Code) of the Company and its Affiliates (or a
predecessor corporation of any such corporation), that may become first
exercisable in any calendar year, shall not (with respect to any Optionee)
exceed $100,000, determined as of the date the Incentive Option is granted. For
purposes of this Section 16, “predecessor corporation” means a corporation that
was a party to a transaction described in Section 424(a) of the Code (or which
would be so described if a substitution or assumption under such section had
been effected) with the Company, or a corporation which, at the time the new
incentive stock option (within the meaning of Section 422 of the Code) is
granted, is an Affiliate of the Company or a predecessor corporation of any such
corporations.
17. Modification of Options
     Subject to the terms and conditions of and within the limitations of the
Plan, the Committee may modify, extend or renew outstanding Options granted
under the Plan, or accept the surrender of Options outstanding hereunder (to the
extent not theretofore exercised) and authorize the granting of new Options
hereunder in substitution therefor (to the extent not theretofore exercised).
Notwithstanding the foregoing provisions of this Section 17, no modification of
an Option granted hereunder shall, without the consent of the Optionee, alter or
impair any rights or obligations under any Option theretofore granted hereunder
to such Optionee under the Plan, except as may be necessary, with respect to
Incentive Options, to satisfy the requirements of Section 422 of the Code.
18. Agreement Provisions
     (a) Each Agreement shall contain such provisions (including, without
limitation, restrictions or the removal of restrictions upon the exercise of the
Option and the transfer of shares thereby acquired) as the Committee shall deem
advisable. Each Agreement shall identify the Option evidenced thereby as an
Incentive Option or Nonqualified Option, as the case may be. Incentive Options
and Nonqualified Options may not both be covered by a single Agreement. Each
such Agreement relating to Incentive Options granted hereunder shall contain
such limitations and restrictions upon the exercise of the Incentive Option as
shall be necessary for the Incentive Option to which such Agreement related to
constitute an incentive stock option, as defined in Section 422 of the Code.
     (b) The Plan shall be annexed to each Agreement and each Agreement shall
recite that it is subject to the Plan and that the Plan shall govern where there
is any inconsistency between the Plan and the Agreement.

10



--------------------------------------------------------------------------------



 



     (c) Each Agreement shall contain an agreement and covenant by the Optionee,
in such form as the Committee may require in its discretion, that he consents to
and will take whatever affirmative actions are required, in the opinion of the
Board or Committee, to enable the Company or appropriate Affiliate to satisfy
its Federal income tax and FICA withholding obligations. An Agreement may
contain such provisions as the Committee deems appropriate to enable the Company
or its Affiliates to satisfy such withholding obligations, including provisions
permitting the Company, on exercise of an Option, to withhold Shares otherwise
issuable to the Optionee exercising the Option to satisfy the applicable
withholding obligations.
     (d) Each Agreement relating to an Incentive Option shall contain a covenant
by the Optionee immediately to notify the Company in writing of any
disqualifying disposition (within the meaning of section 421(b) of the Code) of
an Incentive Option.
19. Restricted Stock
     (a) Shares of Restricted Stock may be awarded by the Committee to such
individuals as are eligible for grants of Options, as the Committee may
determine at any time and from time to time before the termination of the Plan.
The total number of Shares of Restricted Stock awarded to any one person,
including directors of the Company, when aggregated with the number of Shares
subject to Options in favor of such person, shall not exceed shall not exceed
706,513 Shares.
     (b) A Share of Restricted Stock is a Share that does not irrevocably vest
in the holder or that may not be sold, exchanged, pledged, transferred, assigned
or otherwise encumbered or disposed of until the terms and conditions set by the
Committee at the time of the award of the Restricted Stock have been satisfied.
A Share of Restricted Stock shall be subject to a minimum three-year vesting
period and shall contain such other restrictions, terms and conditions as the
Committee may establish, which may include, without limitation, the rendition of
services to the Company or its Affiliates for a specified time or the
achievement of specific goals. The Committee may, when it deems it appropriate,
require the recipient of an award of Restricted Stock to enter into an agreement
with the Company evidencing the understanding of the parties with respect to
such award.
     If an individual receives Shares of Restricted Stock, whether or not
escrowed as provided below, the individual shall be the record owner of such
Shares and shall have all the rights of a stockholder with respect to such
Shares (unless the escrow agreement, if any, specifically provides otherwise),
including the right to vote and the right to receive dividends or other
distributions made or paid with respect to such Shares. Any certificate or
certificates representing Shares of Restricted Stock shall bear a legend similar
to the following:
     The shares represented by this certificate have been issued pursuant to the
terms of the Centex Corporation 1987 Stock Option Plan and may not be sold,
pledged, transferred, assigned or otherwise encumbered in any manner except as
set forth in the terms of such award dated ____, 19  .
     In order to enforce the restrictions, terms and conditions that may be
applicable to an individual’s Shares of Restricted Stock, the Committee may
require the individual, upon the receipt of a certificate or certificates
representing such Shares, or at any time thereafter, to deposit such certificate
or certificates, together with stock powers and other instruments of

11



--------------------------------------------------------------------------------



 



transfer, appropriately endorsed in blank, with the Company or an escrow agent
designated by the Company under an escrow agreement in such form as shall be
determined by the Committee.
     After the satisfaction of the terms and conditions set by the Committee at
the time of an award of Restricted Stock to an individual, which award is not
subject to a non-lapse feature, a new certificate, without the legend set forth
above, for the number of Shares that are no longer subject to such restrictions,
terms and conditions shall be delivered to the individual.
     If an individual to whom Restricted Stock has been awarded dies after
satisfaction of the terms and conditions for the payment of all or a portion of
the award but prior to the actual payment of all or such portion thereof, such
payment shall be made to the individual’s beneficiary or beneficiaries at the
time and in the same manner that such payment would have been made to the
individual.
     The Committee may cancel all or any portion of any outstanding restrictions
prior to the expiration of such restrictions with respect to any or all of the
Shares of Restricted Stock awarded to an individual hereunder only upon the
individual’s death, disability or retirement on or after the earlier of (i) age
65 or (ii) for Shares of Restricted Stock awarded prior to April 1, 2006, such
time as the sum of the individual’s age and years of service equals 70, provided
such individual is at least 55. With respect to the occurrence of any event
specified in the last paragraph of Section 12, the restrictions, if any,
applicable to any outstanding Shares awarded as Restricted Stock shall lapse
immediately prior to the occurrence of the event.
     (c) Subject to the provisions of subsection 19(b) above, if an individual
to whom Restricted Stock has been awarded ceases to be employed by at least one
of the employers in the group of employers consisting of the Company and its
Affiliates, or ceases to be a director of the Company, whichever may occur
later, for any reason prior to the satisfaction of any terms and conditions of
an award, any Restricted Stock remaining subject to restrictions shall thereupon
be forfeited by the individual and transferred to, and reacquired by, the
Company or an Affiliate at no cost to the Company or the Affiliate. In such
event, the individual, or in the event of his death, his personal
representative, shall forthwith deliver to the Secretary of the Company the
certificates for the Shares of Restricted Stock remaining subject to such
restrictions, accompanied by such instruments of transfer, if any, as may
reasonably be required by the Secretary of the Company.
     (d) In case of any consolidation or merger of another corporation into the
Company in which the Company is the surviving corporation and in which there is
a reclassification or change (including a change to the right to receive cash or
other property) of the Shares (other than a change in par value, or from par
value to no par value, or as a result of a subdivision or combination, but
including any change in such shares into two or more classes or series of
shares), the Committee may provide that payment of Restricted Stock shall take
the form of the kind and amount of shares of stock and other securities
(including those of any new direct or indirect parent of the Company), property,
cash or any combination thereof receivable upon such reclassification, change,
consolidation or merger.
20. General
     (a) The proceeds received by the Company from the sale of Shares pursuant
to Options shall be used for general corporate purposes.

12



--------------------------------------------------------------------------------



 



     (b) Nothing contained in the Plan, or in any Agreement, shall confer upon
any Optionee or recipient of Restricted Stock the right to continue in the
employ of the Company or any Affiliate, or interfere in any way with the rights
of the Company or any Affiliate to terminate his employment at any time.
     (c) Neither the members of the Board nor any member of the Committee shall
be liable for any act, omission, or determination taken or made in good faith
with respect to the Plan or any Option or Restricted Stock granted under it; and
the members of the Board and the Committee shall be entitled to indemnification
and reimbursement by the Company in respect of any claim, loss, damage or
expense (including counsel fees) arising therefrom to the full extent permitted
by law and under any directors and officers liability or similar insurance
coverage that may be in effect from time to time.
     (d) As partial consideration for the granting of each Option or award of
Restricted Stock hereunder, the Optionee or recipient shall agree with the
Company that he will keep confidential all information and knowledge which he
has relating to the manner and amount of his participation in the Plan;
provided, however, that such information may be disclosed as required by law or
given in confidence to the individual’s spouse, tax or financial advisors, or to
a financial institution to the extent that such information is necessary to
secure a loan. In the event any breach of this promise comes to the attention of
the Committee, it shall take into consideration such breach, in determining
whether to grant any future Option or award any future Restricted Stock to such
individual, as a factor militating against the advisability of granting any such
future Option or awarding any such future Restricted Stock to such individual.
     (e) Participation in the Plan shall not preclude an individual from
eligibility in any other stock option plan of the Company or any Affiliate or
any old age benefit, insurance, pension, profit sharing, retirement, bonus, or
other extra compensation plans which the Company or any Affiliate has adopted,
or may, at any time, adopt for the benefit of its employees or directors.
     (f) Any payment of cash or any issuance or transfer of Shares to the
Optionee, or to his legal representative, heir, legatee, or distributee, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Board or Committee may
require any Optionee, legal representative, heir, legatee, or distributee, as a
condition precedent to such payment, to execute a release and receipt therefor
in such form as it shall determine.
     (g) Neither the Committee nor the Board nor the Company guarantees the
Shares from loss or depreciation.
     (h) All expenses incident to the administration, termination, or protection
of the Plan, including, but not limited to, legal and accounting fees, shall be
paid by the Company or its Affiliates.
     (i) Records of the Company and its Affiliates regarding an individual’s
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, tenure as a director and other matters shall be
conclusive for all purposes hereunder, unless determined by the Board or
Committee to be incorrect.

13



--------------------------------------------------------------------------------



 



     (j) The Company and its Affiliates shall, upon request or as may be
specifically required hereunder, furnish or cause to be furnished, all of the
information or documentation which is necessary or required by the Board or
Committee to perform its duties and functions under the Plan.
     (k) The Company assumes no obligation or responsibility to an Optionee or
recipient of Restricted Stock or his personal representatives, heirs, legatees,
or distributees for any act of, or failure to act on the part of, the Board or
Committee.
     (l) Any action required of the Company shall be by resolution of its Board
or by a person authorized to act by resolution of the Board. Any action required
of the Committee shall be by resolution of the Committee or by a person
authorized to act by resolution of the Committee.
     (m) If any provision of this Plan or any Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan or the Agreement, as the case may be, but such
provision shall be fully severable and the Plan or the Agreement, as the case
may be, shall be construed and enforced as if the illegal or invalid provision
had never been included herein or therein.
     (n) Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any notice required
or permitted to be delivered hereunder shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Company, an Optionee or a recipient
of Restricted Stock may change, at any time and from time to time, by written
notice to the other, the address which it or he had theretofore specified for
receiving notices. Until changed in accordance herewith, the Company and each
Optionee and recipient of Restricted Stock shall specify as its and his address
for receiving notices the address set forth in the Agreement pertaining to the
shares of Stock to which such notice relates.
     (o) Any person entitled to notice hereunder may waive such notice.
     (p) The Plan shall be binding upon the Optionee or recipient of Restricted
Stock, his heirs, legatees, and legal representatives, upon the Company, its
successors, and assigns, and upon the Board and Committee, and their successors.
     (q) The titles and headings of Sections and paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
     (r) All questions arising with respect to the provisions of the Plan shall
be determined by application of the laws of the State of Nevada except to the
extent Nevada law is preempted by federal law. The obligation of the Company to
sell and deliver Shares hereunder is subject to applicable laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Shares.

14



--------------------------------------------------------------------------------



 



     (s) Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Plan dictates, the plural shall be
read as the singular and the singular as the plural.
21. Withholding Taxes
     Federal, state, or local law may require the withholding of taxes
applicable to gains resulting from the exercise of Nonqualified Options granted
hereunder. Unless otherwise prohibited by the Committee, each participant may
satisfy any such withholding tax obligation by electing (i) to tender a cash
payment to the Company, (ii) to authorize the Company to withhold from the
shares of stock of the Company otherwise issuable to the participant as a result
of the exercise of the Nonqualified Option a number of shares having a fair
market value, as of the date the withholding tax obligation arises, equal to the
withholding obligations, or, at the election of the participant, up to the
maximum of taxes due (the “Share Withholding Alternative”), (iii) to deliver to
the Company previously acquired shares of common stock of the Company having a
fair market value, as of the date the withholding tax obligation arises, equal
to the amount to be withheld, or at the election of the participant, up to the
maximum of taxes due, or (iv) any combination of the foregoing, provided the
combination permits the payment of all withholding taxes attributable to the
exercise of the Nonqualified Option. A Participant’s election to pay the
withholding tax obligation must be made in writing delivered to the Company
before the time of exercise, or simultaneously with the exercise, of such
Participant’s Nonqualified Option. A valid and binding written election of the
Share Withholding Alternative shall be irrevocable. A participant’s failure to
elect a withholding alternative prior to the time such election is required to
be made shall be deemed to be an election to pay the withholding tax by
tendering a cash payment to the Company. For purposes of this Section 21, the
fair market value of the shares used to pay withholding taxes is the mean
between the highest and lowest price quoted on the New York Stock Exchange for
one share of common stock of the Company on the Tax Date. Also, as used in this
Section 21, “Tax Date” shall mean the date on which a withholding tax obligation
arises in connection with an exercise of a nonqualified stock option, which date
shall be presumed to be the date of exercise, unless shares subject to a
substantial risk of forfeiture (as defined in section 83(c)(1) or (c)(3) of the
Code) are issuable on exercise of the option and the participant does not make a
timely election under section 83(b) of the Code with respect thereto, in which
case the Tax Date for such shares is the date on which the substantial risk of
forfeiture lapses. Fractional shares remaining after payment of the withholding
taxes shall be paid to the participant in cash.

15



--------------------------------------------------------------------------------



 



Resolution related to stock options adopted by the Compensation and Management
Development Committee of the Board of Directors of Centex Corporation on May 13,
2004.
     RESOLVED, that all non-qualified options held by Full Time Employees to
acquire common stock of Centex Corporation awarded under any of the stock plans
listed below, whether awarded before or after May 13, 2004, shall be subject to
the following from and after May 13, 2004:

1.   If an optionee shall voluntarily terminate employment and at such time he
or she is age 55 or older, has at least 10 Years of Service and the sum of age
and Years of Service equals at least 70, then all non-qualified options held by
him or her shall immediately vest upon the termination of employment (“Vested
Retirement”).   2.   All rights to exercise such vested options will terminate
12 months following the date of such Vested Retirement. However, to the extent
that an option agreement provides a longer time to exercise following voluntary
termination of employment, then such agreement will control.   3.   As used
herein: “Full Time Employee” means a person actively and regularly engaged in
work at least 40 hours a week; and “Years of Service” means an optionee’s years
of employment with Centex Corporation or any of its Affiliates. An optionee
shall be credited with a Year of Service on each anniversary of the date on
which he or she was first employed by Centex Corporation or its Affiliate,
provided that the optionee continues to be employed by such employer on such
anniversary date.   4.   The stock plans covered are:

  •   Centex Corporation Amended and Restated 1987 Stock Option Plan     •  
Seventh Amended and Restated 1998 Centex Corporation Employee Non-Qualified
Stock Option Plan     •   Amended and Restated Centex Corporation 2001 Stock
Plan     •   Amended and Restated Centex Corporation 2003 Equity Incentive Plan

     FURTHER RESOLVED, that the appropriate officers of the Corporation are
hereby directed to take all steps that they deem necessary or appropriate to
communicate the substance of the foregoing resolution to option holders who are
affected and, where they deem necessary, to document the substance of this
resolution by way of amendments to the stock plans and to existing option
agreements.

16